Title: To James Madison from Tench Coxe, June 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
Friday Eve June 28, 1807

(Private)
There are many symptoms of foreign and domestic eagerness upon the subject of the business of the trials to be held next month in N. York.  A few days ago a well known shorthand writer mentioned to me casually in the street that he had received, without a name, a note containing bank bills for $100, that he could not tell from whence it came, and that the note stated that the money was sent to him by a gentleman, who would go from this city to NewYork to attend the trials, and who wished him to attend them also.  Shortly afterwards the same person asked me, whether I had any guess at the name of the person, who sent the money, professed he did not know, but unwarily observed that he knew the hand writing.  He declined shewing the note to me on the plea of confidence.  He after that called to request me to procure information for him; whether the trials would be held, said there would be a plea for more delay for want of a witness, who he supposed would be Genl. M.  I declined addressing any person at NewYork upon the subject, and expressed my doubts, whether a plea of delay for a witness would be admitted to prevail after a postponement for the purpose of procuring witnesses, without suggesting the name of the person now alleged to be wanted.  I conclude that a foreign continental minister, or an ardent republican printer has either sent the money or engaged the short hand writer, but I am not certain which, nor indeed am I certain of either.  The British people here have high expectations of this matter embroiling us with F., & they lay much stress upon a letter which they allege to have been sent by the hands of Genl. M. to Mr. King, written by one of the English Under Secretaries of State in Lord Mulgraves time.  This letter they allege to have been immediately sent on by Mr. King to Washington.  They have used the circumstances and stories about this affair so as to work up the French here to a very incorrect way of thinking & feeling, I believe.
I presume little that I have mentioned was unknown to you before, but the circumstance of the short hand writer probably was not, and it seemed to be well that the Government should be confidentially apprized of it.  The Sh. hd Writer will go on, and if he can keep himself in condition to do what he is able to perform, he will make a full report of the trial.  I have the honor to be with great respect, Sir, Yr. mo. obedt. hble Servant

Tench Coxe

